Exhibit 10.6

 

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

 

UNDER THE MAC-GRAY CORPORATION

2009 STOCK OPTION AND INCENTIVE PLAN

 

Name of Optionee:

No. of Option Shares:

Option Exercise Price per Share:

Grant Date:

Expiration Date:

 

Pursuant to the Mac-Gray Corporation 2009 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Mac-Gray Corporation (the
“Company”) hereby grants to the Optionee named above, who is a Director of the
Company but is not an employee of the Company, an option (the “Stock Option”) to
purchase on or prior to the Expiration Date specified above all or part of the
number of shares of Common Stock, par value $0.01 per share (the “Stock”) of the
Company specified above at the Option Exercise Price per Share specified above
subject to the terms and conditions set forth herein and in the Plan.  This
Stock Option is not intended to be an “incentive stock option” under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

 


1.                                       EXERCISABILITY SCHEDULE.  NO PORTION OF
THIS STOCK OPTION MAY BE EXERCISED UNTIL SUCH PORTION SHALL HAVE BECOME
EXERCISABLE.  EXCEPT AS SET FORTH BELOW, AND SUBJECT TO THE DISCRETION OF THE
ADMINISTRATOR (AS DEFINED IN THE PLAN) TO ACCELERATE THE EXERCISABILITY SCHEDULE
HEREUNDER, THIS STOCK OPTION SHALL BE EXERCISABLE WITH RESPECT TO THE FOLLOWING
NUMBER OF OPTION SHARES ON THE DATES INDICATED:

 

Number of
Option Shares Exercisable

 

Exercisability Date

 

 

 

(      

)%

 

 

 

 

(      

)%

 

 

 

 

(      

)%

 

 

 

 

(      

)%

 

 

 

 

(      

)%

 

 

--------------------------------------------------------------------------------


 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

 

2.                                       Manner of Exercise.


 


(A)           THE OPTIONEE MAY EXERCISE THIS STOCK OPTION ONLY IN THE FOLLOWING
MANNER: FROM TIME TO TIME ON OR PRIOR TO THE EXPIRATION DATE OF THIS STOCK
OPTION, THE OPTIONEE MAY GIVE WRITTEN NOTICE TO THE ADMINISTRATOR OF HIS OR HER
ELECTION TO PURCHASE SOME OR ALL OF THE OPTION SHARES PURCHASABLE AT THE TIME OF
SUCH NOTICE.  THIS NOTICE SHALL SPECIFY THE NUMBER OF OPTION SHARES TO BE
PURCHASED.


 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding period as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and
(iv) above.  Payment instruments will be received subject to collection.

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirement contained herein, in the
Plan or in any other agreement or provision of law; and (iii) the receipt by the
Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

 


(B)           THE SHARES OF STOCK PURCHASED UPON EXERCISE OF THIS STOCK OPTION
SHALL BE TRANSFERRED TO THE OPTIONEE ON THE RECORDS OF THE COMPANY OR OF THE
TRANSFER AGENT UPON COMPLIANCE TO THE SATISFACTION OF THE ADMINISTRATOR WITH ALL
REQUIREMENTS UNDER APPLICABLE LAWS AND REGULATIONS IN CONNECTION WITH SUCH
TRANSFER AND WITH THE REQUIREMENTS HEREOF AND OF THE PLAN.  THE DETERMINATION OF
THE ADMINISTRATOR AS TO SUCH COMPLIANCE SHALL BE FINAL AND BINDING ON THE
OPTIONEE.  THE OPTIONEE SHALL NOT BE DEEMED TO BE THE HOLDER OF, OR TO HAVE ANY
OF THE RIGHTS OF A HOLDER WITH RESPECT TO, ANY SHARES OF STOCK SUBJECT TO THIS
STOCK OPTION UNLESS AND UNTIL THIS STOCK OPTION SHALL HAVE BEEN EXERCISED
PURSUANT TO THE TERMS HEREOF, THE COMPANY, OR

 

2

--------------------------------------------------------------------------------


 


THE TRANSFER AGENT SHALL HAVE TRANSFERRED THE SHARES TO THE OPTIONEE, AND THE
OPTIONEE’S NAME SHALL HAVE BEEN ENTERED AS THE STOCKHOLDER OF RECORD ON THE
BOOKS OF THE COMPANY.  THEREUPON, THE OPTIONEE SHALL HAVE FULL VOTING, DIVIDEND
AND OTHER OWNERSHIP RIGHTS WITH RESPECT TO SUCH SHARES OF STOCK.


 


(C)           THE MINIMUM NUMBER OF SHARES WITH RESPECT TO WHICH THIS STOCK
OPTION MAY BE EXERCISED AT ANY ONE TIME SHALL BE 100 SHARES, UNLESS THE NUMBER
OF SHARES WITH RESPECT TO WHICH THIS STOCK OPTION IS BEING EXERCISED IS THE
TOTAL NUMBER OF SHARES SUBJECT TO EXERCISE UNDER THIS STOCK OPTION AT THE TIME.


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION HEREOF OR OF THE PLAN, NO
PORTION OF THIS STOCK OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION DATE
HEREOF.


 


3.                                       TERMINATION AS DIRECTOR. IF THE
OPTIONEE CEASES TO BE A DIRECTOR OF THE COMPANY, THE PERIOD WITHIN WHICH TO
EXERCISE THE STOCK OPTION MAY BE SUBJECT TO EARLIER TERMINATION AS SET FORTH
BELOW.


 


(A)           TERMINATION FOR CAUSE. IF THE OPTIONEE CEASES TO BE A DIRECTOR FOR
CAUSE, ANY PORTION OF THIS STOCK OPTION OUTSTANDING ON SUCH DATE SHALL
IMMEDIATELY TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT.  FOR PURPOSES
HEREOF, “CAUSE” SHALL MEAN A VOTE BY THE BOARD RESOLVING THAT THE OPTIONEE SHALL
BE DISMISSED AS A RESULT OF (I) ANY MATERIAL BREACH BY THE OPTIONEE OF ANY
AGREEMENT BETWEEN THE OPTIONEE AND THE COMPANY; (II) THE CONVICTION OF OR PLEA
OF NOLO CONTENDERE BY THE OPTIONEE TO A FELONY OR A CRIME INVOLVING MORAL
TURPITUDE; OR (III) ANY MATERIAL MISCONDUCT OR WILLFUL AND DELIBERATE
NON-PERFORMANCE (OTHER THAN BY REASON OF DISABILITY) BY THE OPTIONEE OF THE
OPTIONEE’S DUTIES TO THE COMPANY.


 


(B)           TERMINATION BY REASON OF DEATH OR DISABILITY.  IF THE OPTIONEE
CEASES TO BE A DIRECTOR BY REASON OF THE OPTIONEE’S DEATH OR DISABILITY (AS
DEFINED IN SECTION 422(C) OF THE CODE), ANY PORTION OF THIS STOCK OPTION
OUTSTANDING ON SUCH DATE SHALL BECOME FULLY EXERCISABLE AND MAY THEREAFTER BE
EXERCISED BY THE OPTIONEE, HIS OR HER LEGAL REPRESENTATIVE OR LEGATEE FOR A
PERIOD OF TWELVE MONTHS FROM THE DATE OF DEATH OR DISABILITY OR UNTIL THE
EXPIRATION DATE, IF EARLIER.


 


(C)           OTHER TERMINATION.  IF THE OPTIONEE CEASES TO BE A DIRECTOR FOR
ANY REASON OTHER THAN CAUSE OR THE OPTIONEE’S DEATH OR DISABILITY (AS DEFINED IN
SECTION 422(C) OF THE CODE), ANY PORTION OF THIS STOCK OPTION OUTSTANDING ON
SUCH DATE, TO THE EXTENT EXERCISABLE, MAY BE EXERCISED FOR A PERIOD OF TWELVE
MONTHS FROM THE DATE OF TERMINATION OR UNTIL THE EXPIRATION DATE, IF EARLIER.


 


4.                                       INCORPORATION OF PLAN.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THIS STOCK OPTION SHALL BE SUBJECT TO AND
GOVERNED BY ALL THE TERMS AND CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF
THE ADMINISTRATOR SET FORTH IN THE PLAN.  CAPITALIZED TERMS IN THIS AGREEMENT
SHALL HAVE THE MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT MEANING IS
SPECIFIED HEREIN.


 


5.                                       TRANSFERABILITY.  THIS AGREEMENT IS
PERSONAL TO THE OPTIONEE, IS NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY
MANNER, BY OPERATION OF LAW OR OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION.  THIS STOCK OPTION IS EXERCISABLE, DURING THE
OPTIONEE’S

 

3

--------------------------------------------------------------------------------


 


LIFETIME, ONLY BY THE OPTIONEE, AND THEREAFTER, ONLY BY THE OPTIONEE’S LEGAL
REPRESENTATIVE OR LEGATEE.


 


6.                                       MISCELLANEOUS.


 


(A)           NOTICE HEREUNDER SHALL BE MAILED OR DELIVERED COMPANY AT ITS
PRINCIPAL PLACE OF BUSINESS, AND SHALL BE MAILED OR DELIVERED TO THE OPTIONEE AT
THE ADDRESS ON FILE WITH THE COMPANY, OR IN EITHER CASE AT SUCH OTHER ADDRESS AS
ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN WRITING.


 


(B)           NEITHER THE PLAN NOR THIS STOCK OPTION CONFERS UPON THE OPTIONEE
ANY RIGHTS WITH RESPECT TO CONTINUANCE AS A DIRECTOR.


 


(C)           PURSUANT TO THE PLAN, THE ADMINISTRATOR MAY AT ANY TIME AMEND OR
CANCEL ANY OUTSTANDING PORTION OF THIS STOCK OPTION, BUT NO SUCH ACTION MAY BE
TAKEN THAT ADVERSELY AFFECTS THE OPTIONEE’S RIGHTS UNDER THIS AGREEMENT WITHOUT
THE OPTIONEE’S CONSENT.


 

 

MAC-GRAY CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

Optionee’s name:

 

 

 

 

 

4

--------------------------------------------------------------------------------